Motion by the appellant for "clarification” of an order and an opinion of this court, both dated November 23, 1987 [132 AD2d 27], which unanimously affirmed a judgment of the Supreme Court, Rockland County (Meehan, J.), entered January 14, 1987.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is deemed to be one for reargument of the appeal from the judgment; and it is further,
Ordered that reargument is granted, and upon reargument the opinion of this court is amended by deleting from [line 4 on page 32], the words "must be” and substituting therefor *572the words "was properly” and by deleting the [sentence on lines 4 through 9 on page 32] and substituting therefor the following: "Since the leasehold on the surplus school property was not formally advertised for bids, and since there appears to be no statute requiring formal advertisement (cf., Matter of Ross v Wilson, 308 NY 605, supra), the board may, upon remittitur, entertain the offer of any person or entity which it deems qualified and responsible. In determining which offer would most benefit the school district, the board should consider the amount offered as rent and all other pertinent factors.”; and it is further,
Ordered that the motion is denied in all other respects. Mollen, P. J., Brown, Rubin and Kunzeman, JJ., concur.